18 N.Y.3d 867 (2012)
962 N.E.2d 273
938 N.Y.S.2d 849
2012 NY Slip Op 60155
THE PEOPLE OF THE STATE OF NEW YORK ex rel. SHAUN McMANUS, Appellant,
v.
MARTIN F. HORN, Commissioner of the New York City Department of Corrections, Respondent.
Motion No: 2012-24
Court of Appeals of New York.
Submitted January 3, 2012.
Decided January 5, 2012.
*868 Motion by New York Civil Liberties Union et al. for leave to appear amici curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.